FILE COPY




                                   COURT          OF       APPEALS
                                    SECOND DISTRICT             OF     TEXAS
CHIEF JUSTICE                                                                   CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER           DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211           CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                              LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                    GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                       November 23, 2015

    Debra A. Windsor                                      Dwight Lee Looney
    Assistant District Attorney                           #01978124
    401 W. Belknap St.                                    Stiles Unit
    Fort Worth, TX 76196-0201                             3060 FM 3514
                                                          Beaumont, TX 77705
    M. Shawn Matlock
    The Matlock Law Firm, P.C.
    777 Main St., Ste. 600
    Fort Worth, TX 76102

    RE:          Court of Appeals Number: 02-15-00021-CR
                                          02-15-00022-CR
                                          02-15-00023-CR
                 Trial Court Case Number: 1314609D
                                          1324319D
                                          1324321D

    Style:       Dwight Lee Looney
                 v.
                 The State of Texas


             Please be advised that the State will not file a brief in this cause.

             The parties will be notified when a submission date has been set.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Shoshanna Cordova, Deputy Clerk